Title: To George Washington from Brigadier General Hugh Mercer, 9 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Amboy [N.J.] 9th July 1776

Nothing extraordinary has happened here; The Frigate that appeard yesterday under Sail standing towards the Town is now out of View—supposd to be in Princes Bay—At this Post & the Blazing Starr are posted about 1000 of the N. Jersey Militia—They begin to be so anxious to return to their Harvest, under the apprehension of their familys being without support, if they continue longer that I have permitted a Draft from each Company to be discharged—about 200 in all—and have assured the others they shall be releivd when the Pennsyla Militia arrive.
Ten or Twelve days hence the Harvest I am told will be secured; when it is so; the Militia will return On duty with pleasure & in the mean time will assemble at the first Summons—some Troops from Pensylva. are now at Brunswick—but whether they are composed of the Militia or those intended to form the flying Camp I have not yet been informed—The Enemy on the Point in View of this Town appear to be but few—Works of defence thrown up—Two Peices of Feild Artillery only.
We have found a convenient & Strong situation for fixing an encampment within a mile of Amboy—But if that Body of men intended to encamp here, are to cover not only this Province but Philadelphia or occasionally march to N. York I should think Brunswick as being most centrical to all those, would be the most proper place to rendevouz—It seems to me most eligible to releive the Jersey Militia with whatever Troops come immediatly from Pennsyla & about 12 Days after when their Harvest is secured to call them in to guard their own Coast—or go upon any other necessary Service—This I am perswaded they will do with the utmost Alacrity.
The present situation of the Enemy discovers no intention of their Attacking us—it rather points out an attempt on their Quarters, which being made at once att different places would probably succeed; The Contractors for the Army here Col. Denham & Lowrie tell me they have a good Stock of Pickled Pork upwards of 80,000—Any quantity of Live Stock & Flour necessary for our Supplies may be at once procured—Col. Putnam will give his Sentiments as to the practicability of defending this Town. I fear it will require more Cannon & Ammunition

than can be Spared at present—As soon as I can procure returns of the Ammunition & Artillery in this Province, I shall communicate them. I have the honor to be Sir Your Excellency’s Most obedient Servant

H. Mercer

